DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant's “Amendment” filed on 11/5/2021 has been considered.  
Rejection to Claims 1-20 under 35 USC 101 have not been overcome.  
Rejection to Claims 5 and 15 under 35 USC 11(b) have been overcome.
Claims 1, 5, 9, 11, 19 are amended.
Claims 6 and 16 are cancelled.
Claims 21-22 are added.
Claims 1-5, 7-15, 17-22 are currently pending and have been examined.  




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-15, 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A system comprising:
one or more processors; and
one or more non-transitory computer-readable media storing computing instructions configured to run on the one more processors and perform:
providing a content catalog for items available for purchase on an e-commerce website, the content catalog comprising the items, attributes for the items, values associated with the attributes in attribute-value pairs for the items, content provider identifiers of content providers that provided the values in the attribute-value pairs for the items, and confidence scores for the values in the attribute-value pairs for the items;
tracking source rankings for the content providers separately by item categories of the items, such that a first source ranking of the source rankings for a content provider of the content providers for a first item category of the item categories is different from a second source ranking of the source rankings for the content provider for a second item category of the item categories that is different from the first item category;
receiving a new value to be associated with an attribute of the attributes in an attribute-value pair of the attribute-value pairs for an item of the items, the new value being provided by the content provider;
generating a priority score for the new value based on a set of input features associated with the new value and a set of score weightings associated with the set of input features, the set of input features comprising (a) a source ranking of the source rankings for the content provider for an item category of the item categories in which the item is classified and (b) a confidence score for the new value, wherein the confidence score for the new value is either
assigned by the content provider or assigned based on a type of the content provider; and
overriding an existing value of the values in the content catalog associated with the attribute for the item with the new value based on a comparison of the priority score for the new value exceeding a priority score for the existing value. 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations as emphasized, are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the steps are performed by a system comprising processors and computer readable media running instructions, nothing in the claim element precludes the step from practically being performed by people. For example, “providing, tracking, receiving, generating, and overriding” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A system comprising:
one or more processors; and
one or more non-transitory computer-readable media storing computing instructions configured to run on the one more processors and perform:
providing a content catalog for items available for purchase on an e-commerce website, the content catalog comprising the items, attributes for the items, values associated with the 
tracking source rankings for the content providers separately by item categories of the items, such that a first source ranking of the source rankings for a content provider of the content providers for a first item category of the item categories is different from a second source ranking of the source rankings for the content provider for a second item category of the item categories that is different from the first item category;
receiving a new value to be associated with an attribute of the attributes in an attribute-value pair of the attribute-value pairs for an item of the items, the new value being provided by the content provider;
generating a priority score for the new value based on a set of input features associated with the new value and a set of score weightings associated with the set of input features, the set of input features comprising (a) a source ranking of the source rankings for the content provider for an item category of the item categories in which the item is classified and (b) a confidence score for the new value, wherein the confidence score for the new value is either
assigned by the content provider or assigned based on a type of the content provider; and
overriding an existing value of the values in the content catalog associated with the attribute for the item with the new value based on a comparison of the priority score for the new value exceeding a priority score for the existing value. 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional element of one or more processors, one or more non-transitory computer-readable media, and computing instructions is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing instructions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements to no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as computers or computing networks).  For 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.

receiving or transmitting data over a network (e.g. providing a catalog, receiving a new value) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. tracking source rankings for content providers for item categories) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 11 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2-10 and 12-22 are dependencies of claims 1 and 11. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the content provider for the new value is a machine learning algorithm that generated the new value. (further limiting the content provider does not make the abstract idea less abstract.  Machine learning is recited in a generic manner with are no technical details recited describing how the machine learning algorithm generates the new value or integrates the abstract idea into a practical application.)
receiving, from a user device associated with a user, a request for information about the item; generating a webpage comprising the new value; and sending the webpage to the user device for display on the user device.. (only generally links 
information of the items in an order, as reflected in the personal virtual shopping cart will be updated in real time and the shopper would be prompted and notified of such changes accordingly. (transmitting data over a network)
the sender or a recipient of an order is not restricted from and may create and share orders with one or more recipients or a group of recipients at the same time or at different times, via the personal virtual shopping cart. (managing personal behavior or interactions between people, transmitting data over a network, advertising marketing or sales activities or behaviors)
the personal virtual shopping cart may be presented within an application or through a web browser on any device which can operate interactively and autonomously, and which is connected to the proprietary platform. (transmitting data over a network, further limiting the device, only generally linking the abstract idea to a technological environment)

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 5, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0234810 A1 to Bostick in view of U.S. Patent Application No. 2015/0294377 A1 to Chow.
	
Regarding Claim 1, Bostick discloses a system comprising: one or more processors; and one or more non-transitory computer-readable media storing computing instructions configured to run on the one more processors and perform: 
providing a content catalog for items, the content catalog comprising attributes for the items, values associated with the attributes, content provider identifiers of content providers that provided the values, and confidence scores for the values; ([0069] Application 402 sends parsed contents 406 from an old document [0021] examples of old documents with portions pertaining to different contexts (items) include product documentation, catalogs [0023] a context can be a product, topic, subject (items) [0079] if the portion pertains to a context of a product feature that was of low (or high) priority for discussion at a past time (product features, priority, time of discussion are attributes for the items) )
tracking source rankings for the content providers; ([0065] provenance of a data source that supplied the underlying current information [0066] For example, the current information from one data source may be more reliable than the current information from another data source in the search result set (source rankings))
receiving a new value associated with an attribute of the attributes for an item of the items, the new value being provided by a content provider of the content providers; ([0027] Some data sources in the set of data sources provide current information that is 
generating a priority score for the new value based on a set of input features associated with the new value and a set of score weightings associated with the set of input features, the set of input features comprising (a) a source ranking of the source rankings for the content provider associated with the item and (b) a confidence score for the new value; and ([0067] component 320 computes the overall confidence rating of the update by suitably weighting the sources, the underlying information provided by those sources, and any number of other confidence rating factors. [0066] As another example, the degree of relevance of the current information from one data source to the context may be greater than the relevance of the current information from another data source. As another example, the current information from one data source may be more recent than the current information from another data source. [0076] the application computes the confidence rating based on suitably weighted numerosity, provenance, recency, reliability, or a combination of these or other similarly purposed confidence factors associated with a data source, and/or the current information they provide)
overriding an existing value of the values in the content catalog associated with the attribute with the new value based on a comparison of the priority score for the new value exceeding a priority score for the existing value. ([0080] the application can modify the contents of the portion of the old document using the NL content (block 604). The modification may replace the entire portion, or selectively change the portion. [0066] the current information from one data source may be more recent than the current 

But does not explicitly disclose source content providers for item categories; the content provider for an item category of the item categories; items available for purchase on an e-commerce website, the content catalog comprising the items; attributes in attribute-value pairs for the items; values in attribute-value pairs for the items; tracking source rankings for the content providers separately by item categories of the items, such that a first source ranking of the source rankings for a content provider of the content providers for a first item category of the item categories is different from a second source ranking of the source rankings for the content provider for a second item category of the item categories that is different from the first item category; item categories in which the item is classified; wherein the confidence score for the new value is either assigned by the content provider or assigned based on a type of the content provider;
Chow, on the other hand, teaches:
content providers for item categories; the content provider for an item category of the item categories;  ([0009] systems that enable consumers to post entries or digital resources about a particular subject matter, such as retail offers, sellers and items. Some of these systems also allow users to sort or filter these entries or digital resources based on attributes of the subject matter to which the entries or digital resources pertain [0233] At step 1518, the process checks whether an attribute value was received from the user. If a value is received, the annotation entry is updated with the new value at step 1520 [0354] A hub may comprise people or users 
items available for purchase on an e-commerce website, the content catalog comprising the items; ([0238] System 1700 may receive and maintain annotation entries or data specific to a context or subject matter of interest, e.g., for context of shopping or for a subject matter of shopping for handbags or a particular handbag, the resulting annotation entries may serve as online offers with explicit item descriptions (i.e., identification data) and comparable attributes.)
attributes in attribute-value pairs for the items; values in attribute-value pairs for the items; ([0233] At step 1518, the process checks whether an attribute value was received from the user. If a value is received, the annotation entry is updated with the new value at step 1520 and a check is made at step 1521 whether there is another attribute to be updated. If no attribute value is received at step 1518, the user is given a choice to publish the annotation entry at step 1519.)
tracking source rankings for the content providers separately by item categories of the items, such that a first source ranking of the source rankings for a content provider of the content providers for a first item category of the item categories is different from a second source ranking of the source rankings for the content provider for a second item category of the item categories that is different from the first item category; ([0159] In one embodiment, user A 110 may indicate to the information system 104 that user B 102 is his friend or favorite. As a result, the information system 104 (or the trust effect engine 106 coupled to the information system 104) adds user B 102 to user A's Trust Network. User A 110 may also explicitly mark 
item categories in which the item is classified; ([0242] a particular category of products. [0009] systems that enable consumers to post entries or digital resources about a particular subject matter, such as retail offers, sellers and items. Some of these systems also allow users to sort or filter these entries or digital resources based on attributes of the subject matter to which the entries or digital resources pertain)
wherein the confidence score for the new value is either assigned by the content provider or assigned based on a type of the content provider; ([0159] content provided by provider in the users trust network is more likely to be presented to the user, and therefore has a higher confidence score.  The confidence score is based on the type of content provider (e.g., a provider within the trust network vs. a provider outside the trust network))
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Bostick, the features as taught by Chow, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bostick, to include the teachings of Chow, in order to filter entries based on ratings (Chow, [0009]).
 
Regarding Claim 5, Bostick in view of Chow teaches the system of claim 1. 
wherein the priority score for the existing value is generated and the comparison is performed on a same day, ([0067] component 320 computes the overall confidence rating of the update by suitably weighting the sources, the underlying information provided by those sources, and any number of other confidence rating factors; [0076] suitably weighted numerosity, provenance, recency, reliability, or a combination of these or other similarly purposed confidence factors associated with a data source, and/or the current information they provide [0026] Current information is information that is believed to be up-to-date at the given time [0056] component 314 performs a contextual search resulting in information that is current at the time of executing the search).  
Claim 11 recites a method comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 15 recites a method comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.

Claims 2-4, 6-7, 9, 12-14, 16-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0234810 A1 to Bostick and U.S. Patent Application No. 2015/0294377 A1 to Chow  in view of U.S. Patent Application No. 2019/0347700 A1 to Shariff.

Regarding Claim 2, Bostick in view of Chow teaches the system of claim 1. 
Bostick discloses wherein the set of input features further comprise a timestamp of at latest update of the new value, ([0026] Current information is information that is believed to be .  
But does not explicitly teach an offer status of the new value, and a quality score of the new value.  The combination does teach [0067] component 320 computes the overall confidence rating of the update by suitably weighting the sources, the underlying information provided by those sources, and any number of other confidence rating factors; [0076] suitably weighted numerosity, provenance, recency, reliability, or a combination of these or other similarly purposed confidence factors associated with a data source, and/or the current information they provide.
Shariff, on the other hand, teaches an offer status of the new value, and a quality score of the new value. ([0007] provider quality score calculation; [0085] prior performance data may indicate 300 units of a promotion lasting for 60 days were sold in by a provider offering a “beauty, wellness, and healthcare” category, “salon tanning” sub-category or the like (a provider offering products and services in a category is interpreted as having an offer status for the value)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Bostick, the features as taught by Shariff, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bostick, to include the teachings of Shariff, in order to supply objective information of a provider of a good service or experience (Shariff, [0004]).

Regarding Claim 3, Bostick and Chow in view of Shariff teaches the system of claim 2. 
Bostick discloses wherein a first weighting of the set of score weightings associated with the source ranking and a second weighting of the set of score weightings associated with the confidence score are each greater than a third weighting of the set of score weightings. ([0067] component 320 computes the overall confidence rating of the update by suitably weighting the sources, the underlying information provided by those sources, and any number of other confidence rating factors; [0076] suitably weighted numerosity, provenance, recency, reliability, or a combination of these or other similarly purposed confidence factors associated with a data source, and/or the current information they provide.) 
But does not explicitly teach weightings associated with the offer status.  
Shariff, on the other hand, teaches weightings associated with the offer status. ([0007] provider quality score calculation; [0085] prior performance data may indicate 300 units of a promotion lasting for 60 days were sold in by a provider offering a “beauty, wellness, and healthcare” category, “salon tanning” sub-category or the like (a provider offering products and services in a category is interpreted as having an offer status for the value) [claim 83] calculating a weighted average of the provider quality score type information associated with any of a category, sub-category, location, hyper-location, price of the product, or service or experience the provider is expected to provide)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Bostick, the features as taught by Shariff, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of 

Regarding Claim 4, Bostick and Chow in view of Shariff teaches the system of claim 3. 
Bostick discloses wherein the third weighting of the set of score weightings associated with the offer status is greater than each of a fourth weighting of the set of score weightings associated with the timestamp and a fifth weighting of the set of score weightings, ([0067] component 320 computes the overall confidence rating of the update by suitably weighting the sources, the underlying information provided by those sources, and any number of other confidence rating factors; [0076] suitably weighted numerosity, provenance, recency, reliability, or a combination of these or other similarly purposed confidence factors associated with a data source, and/or the current information they provide [0026] Current information is information that is believed to be up-to-date at the given time [0056] component 314 performs a contextual search resulting in information that is current at the time of executing the search).  
But does not explicitly teach weightings associated with the quality score.  
Shariff, on the other hand, teaches weightings associated with the quality score. ([0007] provider quality score calculation [claim 83] calculating a weighted average of the provider quality score type information)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Bostick, the features as taught by Shariff, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized 
Regarding Claim 6, Bostick in view of Chow teaches the system of claim 1. 
Bostick discloses wherein: the source ranking for the content provider is different from a second source ranking of the source rankings for the content provider. ([0067] an update based on the information from the first source receives a higher confidence rating than an update based on the information from the second source. When the update includes information from several sources, component 320 computes the overall confidence rating of the update by suitably weighting the sources, the underlying information provided by those sources, and any number of other confidence rating factors.)  
But does not explicitly disclose source content provider associated with the item category; the content provider for an item category of the item categories.  
Shariff, on the other hand, teaches content providers for item categories; the content provider for an item category of the item categories; content provider associated with a second item category of the item categories; and the second item category is different from the item category. ([0086] if a provider may offer a promotion in a specific category, sub-category, location, hyper-location or the like, block 414 may be configured to capture information related to the performance of other promotions offer by other providers in the same or similar categories, sub-categories [0136] each of a plurality of categories may be ranked. For example, a pizza restaurant may have review information indicating the 23.sup.rd best food, 8.sup.th best service, 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Bostick, the features as taught by Shariff, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bostick, to include the teachings of Shariff, in order to supply objective information of a provider of a good service or experience (Shariff, [0004]).
Regarding Claim 7, Bostick in view of Chow teaches the system of claim 1. 
Bostick discloses the content provider for the new value. ([0067] an update based on the information from the first source receives a higher confidence rating than an update based on the information from the second source. When the update includes information from several sources, component 320 computes the overall confidence rating of the update by suitably weighting the sources, the underlying information provided by those sources, and any number of other confidence rating factors.)  
But does not explicitly disclose the content provider is a seller of the item.  
Shariff, on the other hand, teaches the content provider is a seller of the item; ([0086] if a provider may offer a promotion in a specific category, sub-category, location, hyper-location or the like, block 414 may be configured to capture information related to the performance of other promotions offer by other providers in the same or similar categories, sub-categories [0136] each of a plurality of categories may be ranked. For example, a pizza restaurant may have review 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Bostick, the features as taught by Shariff, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bostick, to include the teachings of Shariff, in order to supply objective information of a provider of a good service or experience (Shariff, [0004]).

Regarding Claim 9, Bostick in view of Chow teaches the system of claim 1. 
Bostick does not explicitly disclose wherein: a subset of the content providers are grouped together in a first group; and the source ranking for each of the content providers in the first group is identical for the first item category of the item categories.  
Shariff, on the other hand, teaches wherein: a subset of the content providers are grouped together in a first group; and the source ranking for each of the content providers in the first group is identical for the first item category of the item categories; ([claim 97] converting category-specific type information into provider quality score type information by calculating a weighted average of the provider quality score type information associated with any of a category, sub-category, location, hyper-location, price of the product, or service or experience the provider is expected to provide (the calculated weighted average of the provider quality score 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Bostick, the features as taught by Shariff, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bostick, to include the teachings of Shariff, in order to supply objective information of a provider of a good service or experience (Shariff, [0004]).


Claim 12 recites a method comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 13 recites a method comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.
Claim 14 recites a method comprising substantially similar limitations as claim 4.  The claim is rejected under substantially similar grounds as claim 4.
Claim 16 recites a method comprising substantially similar limitations as claim 6.  The claim is rejected under substantially similar grounds as claim 6.
Claim 17 recites a method comprising substantially similar limitations as claim 7.  The claim is rejected under substantially similar grounds as claim 7.
Claim 19 recites a method comprising substantially similar limitations as claim 9.  The claim is rejected under substantially similar grounds as claim 9.



Claims 8, 10, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0234810 A1 to Bostick and U.S. Patent Application No. 2015/0294377 A1 to Chow in view of U.S. Patent Application No. 2011/0264598 A1 to Fuxman.

Regarding Claim 8, Bostick in view of Chow teaches the method of claim 1. 
The combination does not explicitly disclose wherein the content provider for the new value is a machine learning algorithm that generated the new value.  
Fuxman, on the other hand, teaches wherein the content provider for the new value is a machine learning algorithm that generated the new value; ([claim 2] based on the learned attribute-value pair extraction, a new association between the particular incoming attribute value and one of: a particular existing catalog attribute name or a particular new catalog attribute name; and adding the new association to the catalog schema; fusing the incoming information, comprising determining, from the new association and at least one other association included in the catalog schema, a representative catalog attribute value corresponding to the one of the particular existing or the particular new catalog attribute name; and updating, with the representative catalog attribute value, an entry in the on-line catalog corresponding to the particular existing or the particular new product. [0046] determining attribute-value pair 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Bostick, the features as taught by Fuxman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bostick, to include the teachings of Fuxman, in order keep a product catalog current (Fuxman, [0001]).
Regarding Claim 10, Bostick in view of Chow teaches the system of claim 1. 
Bostick discloses wherein the computer instructions are further configured to perform: receiving, from a user device associated with a user, a request for information about the item; generating a webpage comprising the new value; and sending the webpage to the user device for display on the user device.  ([0070] Application 402 executes a search for current information according to NL search queries and/or criteria 408. (receiving a request for information) Application 402 sends parsed current information 410 from the search result to NLP engine 404. NLP engine 404 returns to application 402 NL content 412. NL content 412 includes the contextual current information received from one or more data sources as a result of NL search queries 408, such that the contextual current information is presented (displayed) in a human readable natural language form. Application 402 uses NL content 412 for updating the old document, (generating a document comprising the new value) e.g., to output updated document (send document to the user) 318 of FIG. 3. [0088] the user's computer)
a webpage.  
Fuxman, on the other hand, teaches a webpage; ([0003] updating the on-line catalog [0005] displaying a catalog entry based on the new association)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Bostick, the features as taught by Fuxman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bostick, to include the teachings of Fuxman, in order keep a product catalog current (Fuxman, [0001]).

Claim 18 recites a method comprising substantially similar limitations as claim 8.  The claim is rejected under substantially similar grounds as claim 8.
Claim 20 recites a method comprising substantially similar limitations as claim 10.  The claim is rejected under substantially similar grounds as claim 10.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0234810 A1 to Bostick and U.S. Patent Application No. 2015/0294377 A1 to Chow in view of U.S. Patent Application No. 2014/0304104 A1 to Ladue.

Regarding Claim 21, Bostick in view of Chow teaches the method of claim 11. 
wherein the confidence score for the new value is assigned to a default value based on the type of the content provider being a vendor.  
Ladue, on the other hand, teaches wherein the confidence score for the new value is assigned to a default value based on the type of the content provider being a vendor.  ([0019] a confidence score or trust score may be assigned to each of a number of sources of functional attributes or functional information regarding an item, based on the quality or pertinence of the functional attributes or functional information provided to an electronic commerce system by the respective sources of such attributes or information (e.g., by or on behalf of a specific seller, vendor, manufacturer or customer). For example, where a seller, vendor or manufacturer states that an item is an equivalent of another item, and the item is determined to be an equivalent of the other item, then a confidence score or trust score associated with the specific seller, vendor or manufacturer who identified the items as equivalent may be assigned a certain value, or increased in value, accordingly.)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Bostick, the features as taught by Ladue, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bostick, to include the teachings of Ladue, in order provide a degree of confidence that the merchant has provided reliable information (Ladue, [0001]).

Claim 22 recites a system comprising substantially similar limitations as claim 21.  The claim is rejected under substantially similar grounds as claim 21.


Response to Arguments
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 112(b) have been fully considered.
The previous rejections under 112(b) have been overcome by amendment to the claims.  

Applicant’s arguments filed with respect to the rejection of claims under 35 USC 101 have been fully considered but they are not persuasive.  
Applicant argues that Amended Claims 1 and 11 Integrate the ideas into a practical application and recite an inventive concept by adding specific limitations that are not well-understood routine or conventional activity in the field.  Specifically, improves the technical field of online catalogs by providing automatic strategic updates of a content catalog using content provider rankings and confidence scoring.
Examiner disagrees.  Updating of product catalogs is a sales activity that is only generically linked to the technological environment of the internet and computers.  While computers are used to perform the steps, the steps could also be performed by people without the use of technology.  The overriding of existing values in product catalogs based on rankings of information sources can be performed without the use of computers, and providing improved efficiency through the use of computers is not enough to integrate the abstract idea into a practical application. Further, examiner has indicated that certain steps of the claim are well 

Applicant’s arguments with respect to rejection of the claim under 35 USC 103 have been considered but are moot in view of new grounds of rejection. 
Applicant argues that Bostick and Shariff do not teach or suggest claims 1 and 11 as amended.
However, Examiner has relied on a combination of Bostick and Chow to teach the independent claims.  Examiner directs Applicant’s attention to the office action, above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8386321 B2 to Grant, [abstract] describing adjusting ranking of content in search results by determining whether a listing includes a link satisfying a first list position criterion and modifying the search listing to be displayed on a user terminal. Grant does not fairly teach tracking source rankings for content providers by item categories where different sources are ranked differently in different item categories.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625